NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 15 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PRESTIGE TRANSPORTATION, INC.; et               No.    20-56326
al.,
                                                D.C. No.
                Plaintiffs-Appellants,          2:20-cv-08963-SB-RAO

 v.
                                                MEMORANDUM*
U.S. SMALL BUSINESS
ADMINISTRATION; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                 Stanley Blumenfeld, Jr., District Judge, Presiding

                        Argued and Submitted June 7, 2021
                                Portland, Oregon

Before: WARDLAW, HURWITZ, Circuit Judges, and BOLTON,** District Judge.

      Prestige Transportation, Inc., Amerilogistics Group, Inc., Superior Overnight

Services Inc., and STAM Properties LLC (“Plaintiffs”) appeal the district court’s

order denying their motion for a preliminary injunction seeking to enjoin the Small


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Susan R. Bolton, United States District Judge for the
District of Arizona, sitting by designation.
Business Administration (“SBA”) from applying its alleged “Immigration Status”

and “No Amendment” policies when administering the Emergency Economic

Injury Disaster Loans (“EIDL”) program. We have jurisdiction under 28 U.S.C.

§ 1292(a)(1), and we affirm.

      The district court did not abuse its discretion when it denied Plaintiffs’

request for a preliminary injunction due to their failure to demonstrate a likelihood

of irreparable harm. See All. for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1131

(9th Cir. 2011). Plaintiffs notably failed to submit any evidence of their current

financial condition, despite alleging that they faced “business ruination” absent an

injunction allowing them access to EIDL assistance—a failure that is particularly

acute, where, as here, only economic harm is alleged. See Am. Passage Media

Corp. v. Cass Commc’ns, Inc., 750 F.2d 1470, 1474 (9th Cir. 1985); Herb Reed

Enter’s, LLC v. Fla. Ent. Mgmt., Inc., 736 F.3d 1239, 1251 (9th Cir. 2013). This

failure is further belied by Plaintiffs’ unreasonable two-month delay before filing

suit after the SBA denied their most recent EIDL application and nearly four-

month delay after the SBA denied their first. Juxtaposed with the then impending

closure of the temporary EIDL program, which has since been extended, the

district court did not abuse its discretion in concluding that such delay sufficiently

“undercut[s] [Plaintiffs’] claim of irreparable harm.” Garcia v. Google, Inc., 786

F.3d 733, 746 (9th Cir. 2015).


                                           2
      The district court also did not err by declining to address Plaintiffs’

likelihood of success on the merits after concluding they had failed to demonstrate

likely irreparable harm. Because Plaintiffs failed to demonstrate the threshold

requirement that “irreparable injury is likely in the absence of an injunction,” the

district court need not have addressed the remaining factors. Winter v. Nat. Res.

Def. Council, Inc., 555 U.S. 7, 22 (2008).

      AFFIRMED.




                                          3